Citation Nr: 1021651	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  04-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.  Weber, Law Clerk
INTRODUCTION

The Veteran served on active duty from December 1987 to 
December 1991, as well as a period of active duty for 
training (ADT) from December 1991 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision rendered by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus.

In October 2007 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.  

In February 2008 and August 2009 the Board remanded the 
claims for further development. The development has been 
completed, and the case is before the Board for final review.

The report of audiometric testing conducted in January 2010 
in conjunction with the Veteran's employment was received by 
the Board in April 2010. Although there has been no waiver of 
RO consideration of this evidence, given the decision below 
as to the issue of service connection for hearing loss, there 
is no detriment to him in proceeding with a final 
determination. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Bilateral hearing loss, first manifested post service, 
developed as a consequence of exposure to inservice acoustic 
trauma.

3.  Tinnitus was not present in service or manifested for 
many years thereafter, and is not shown to be related to 
exposure to inservice acoustic trauma. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in active service.  38 
C.F.R. §§ 1110, 1131, 5107, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
bilateral hearing loss and tinnitus was received in December 
2004.  Thereafter, he was notified of the general provisions 
of the VCAA by the Waco RO and Appeals Management Center 
(AMC) in correspondence dated in February 2004 and April 
2008, respectively.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist him 
in completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and a supplemental 
statement of the case was issued in August 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His private treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA audiological examinations to assess the 
current nature and etiology of his claimed bilateral hearing 
loss and tinnitus disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.


Service Connection - Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).


Factual Background and Analysis

The Veteran contends that his bilateral hearing loss and 
tinnitus are due to acoustic trauma on a daily basis from 
aircraft aboard the carrier USS Dwight D. Eisenhower for 
about three and a half years. 

Initially, the Board notes that the Veteran's service 
treatment records are unavailable.  Moreover, additional 
efforts to search for alternative records to document the 
claimed bilateral hearing loss and tinnitus were 
unsuccessful.  The Board points out that there is a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as this, in which records are presumed to have been lost 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's service connection claim 
has been undertaken with this duty in mind.

The Veteran's DD Form 214 (Separation from Service) listed 
his military occupational specialty as functional support and 
administration.

In post-service private treatment records from Southwest ENT 
dated in October 2003, the Veteran reported decreased hearing 
over the last one to several years and occasional tinnitus.  
He described in-service noise exposure to aircraft carriers 
as well as post-service occupational noise exposure in a 
warehouse working with forklifts with use of ear plugs during 
and after service.  Unfortunately, audiometric findings were 
reported in graphic instead of numeric form.  The Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 to determine whether the Veteran has a 
bilateral hearing loss disability.  The impression was mild 
sensorineural hearing loss. 

In a private audiological examination report from Concentra 
Medical Centers dated in January 2005, results of the 
audiometric evaluation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
35
LEFT
15
15
20
25
35

Speech recognition scores were not reported. 

In another private treatment record from Southwest ENT dated 
in May 2006, the Veteran again described a history of noise 
exposure, but he denied tinnitus.  Objective findings were 
reported in graphic form.  The impression included hearing 
within normal limits with mild sensorineural hearing loss at 
4000 Hertz bilaterally.  Speech discrimination scores were 
reported as 100 percent in each ear.  

In a VA audiological examination report dated in December 
2006, results of the audiometric evaluation were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
25
15
30
LEFT
10
10
15
20
35

Speech recognition scores using CNC Maryland word lists were 
reported as 100 percent in each ear. 

In a VA ear disease examination report dated in January 2007, 
the Veteran described military noise exposure from jet 
aircraft and post-service noise exposure as a warehouse 
worker since 1991.  He indicated that he used ear protection 
in both capacities.  The Veteran denied a history of tinnitus 
or head noise.  The examiner did not render an opinion 
because the claims folder was not available.  In an addendum 
dated in February 2007, the examiner noted that December 2006 
audiometric thresholds were normal for VA compensation 
purposes.  He commented that service treatment records were 
not available, and he was unable to determine without 
resorting to speculation whether the Veteran's minimal 
hearing loss was caused by military noise exposure.  In 
addition, because the Veteran denied tinnitus in January 
2007, he stated that an opinion was unnecessary. 

The Veteran testified in October 2007 about his hearing loss 
and tinnitus, reiterating his contentions about noise 
exposure from jet aircraft during service.  

In a VA audiological examination report dated June 2009, the 
Veteran described in-service and post-service noise exposure 
and stated that the onset of tinnitus was eight years ago 
(2001).  Objective findings revealed bilateral hearing loss 
for VA compensation purposes.  No opinion was rendered. In a 
November 2009 addendum, the examiner indicated that he 
reviewed the claims folder, which did not contain service 
treatment records, and he detailed his review of private 
treatment records and VA examination reports.  He concluded 
that because service treatment records were unavailable and 
the Veteran had a history of occupational noise exposure 
subsequent to his military service, he was unable to render 
an opinion regarding his hearing loss and tinnitus without 
resorting to speculation. 

Audiometric testing conducted in January 2010 demonstrated 
possible hearing loss bilaterally. 

The Board notes that an additional private audiological 
evaluation report was received in January 2010 that showed 
bilateral hearing loss for VA compensation purposes.  A 
waiver of RO jurisdiction for this evidence was not 
included.  The Board is required to return pertinent 
additional evidence that is not accompanied by a waiver of 
consideration of the agency of original jurisdiction.  
Evidence is not pertinent if it does not relate to or have a 
bearing on the appellate issues.  38 C.F.R. § 20.1304 
(2009).  Here, the report is cumulative because the June 2009 
VA examination report showed bilateral hearing loss and as 
the January 2010 report does not contain any medical opinion, 
it has no bearing on the issue of whether his current hearing 
loss and claimed tinnitus are related to service.  

In connection with the claims, the Board has considered the 
assertions that the Veteran and his representative have 
advanced on appeal. 

The Board has considered whether a remand for a new VA 
audiological examination and opinion is warranted because the 
November 2009 VA examiner refused to use his medical judgment 
to render an opinion regarding the etiology of the Veteran's 
claimed hearing loss and tinnitus.  

With respect to the issue of service connection for bilateral 
hearing loss, the evidence shows that the Veteran was exposed 
to acoustic trauma both in service and post service. The VA 
examiner has been unable to reach a conclusion as to the 
etiology of the Veteran's condition. Given that he did serve 
on an aircraft carrier, an obvious source of acoustic trauma, 
for an extended period of time, the Board finds it as least 
as likely as not that the bilateral hearing loss manifested 
many years later was precipitated by the noise exposure in 
service. Resolving the benefit of the doubt in the Veteran's 
favor, service connection is in order. 38 C.F.R. §§ 1110, 
1131, 5107, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385.

As to the claim for tinnitus, the Board finds that the 
Veteran is competent to describe his perceived ringing in the 
ears since service.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  However, his 
assertions that he experienced tinnitus since service are not 
credible because they are internally inconsistent with his 
other statements in private treatment records in which he 
reported the onset of occasional tinnitus in 2003 (more than 
13 years after discharge from service).  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, because the 
Veteran first identified the claimed tinnitus many years 
after discharge, his contention that he has had tinnitus 
since service is not credible.  Therefore, any deficiency in 
the November 2009 VA medical opinion is harmless error.

For the foregoing reasons, the claim for service connection 
for tinnitus must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, in the absence 
of competent and persuasive evidence to support the claim, 
that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


